IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA

                                   November 18, 2015


DEAN A. BIRCHARD,                            )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D13-5766
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

BY ORDER OF THE COURT:

              The Appellant's motion for rehearing filed September 18, 2015, is granted.

The per curiam opinion dated September 4, 2015, is withdrawn, and the attached

revised opinion is substituted therefor. The Appellant's Amended Motion/Request for

Issuance of Written Opinion filed September 18, 2015, has been denied. No further

motions for rehearing will be entertained in this appeal.


I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.



MARY ELIZABETH KUENZEL, CLERK

cc:    J. Andrew Crawford, Esq. (AA)
       Katherine Coombs Cline, Esq. (AE)
       Dean A. Birchard
                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DEAN A. BIRCHARD,                             )
                                              )
              Appellant,                      )
                                              )
v.                                            )          Case No. 2D13-5766
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed November 18, 2015.

Appeal from the Circuit Court for Pinellas
County; R. Timothy Peters, Judge.

J. Andrew Crawford of J. Andrew Crawford,
P.A., St. Petersburg, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

              Affirmed without prejudice to the appellant's right to file a timely motion for

postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850 challenging

the effectiveness of his trial counsel with respect to the issues raised in this appeal as

well as any other matters relating to postconviction relief which the appellant may wish

to set forth in such a motion.



CASANUEVA, WALLACE, and BLACK, JJ., Concur.